 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), made and entered into this 21st day
of September, 2015 by and between Akari Therapeutics PLC, a company organizaed
under the law of England and Wales (the “Company”), and Gur Roshwalb
(“Executive”).

 

WHEREAS, the Executive and the Company are currently parties to an Executive
Service Agreement dated March 4, 2013 (the “Prior Agreement”);

 

WHEREAS, the Company anticipates entering into a Share Exchange Agreement (the
“Exchange Agreement”) relating to the acquisition of Volution Immuno
Pharmaceuticals SA pursuant to which the Company will survive the transaction
and the Executive will continue to be employed by the Company (the
“Transaction”); and

 

WHEREAS, Company and the Executive wish to enter into this Agreement in
connection with the Transaction effective as of the Date of Completion (as such
term is defined in the Exchange Agreement) at which time this Agreement will
supersede and replace in its entirety the Prior Agreement, and the Prior
Agreement shall be of no further force or effect;

 

NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and
conditions contained herein, the parties agree as follows:

 

1.          Roles and Duties.

 

(a)         Chief Executive Officer Role. Subject to the terms and conditions of
this Agreement, Company shall continue to employ Executive as its Chief
Executive Officer reporting to Company’s Board of Directors (“Board”). Executive
accepts such employment upon the terms and conditions set forth herein, and
agrees to perform to the best of Executive’s ability the duties normally
associated with such position and as determined by Company in its sole
discretion. During Executive’s employment, Executive shall devote all of
Executive’s business time and energies to the business and affairs of Company,
provided that nothing contained in this Section 1 shall prevent or limit
Executive’s right to manage Executive’s personal investments on Executive’s own
personal time, including, without limitation the right to make passive
investments in the securities of: (a) any entity which Executive does not
control, directly or indirectly, and which does not compete with Company, or (b)
any publicly held entity so long as Executive’s aggregate direct and indirect
interest does not exceed two percent (2%) of the issued and outstanding
securities of any class of securities of such publicly held entity. During
Executive’s employment, Executive shall not engage in any other non-Company
related business activities of any nature whatsoever (including board
memberships) without the Company’s prior written consent,. In addition, and so
long as such activities do not interfere materially with Executive’s performance
of Executive’s duties hereunder, Executive also may participate in civic,
charitable and professional activities, but shall not serve in any official
capacity, including as a member of a board, without the prior written consent of
the Company’s Board.

 

1

 

 

(b)         Board Membership. Executive shall serve as a member of the Board,
during Executive’s employment hereunder, subject to any required approval.
Executive’s service as a Board member shall be without further compensation.
Executive shall resign from the Board effective immediately upon the termination
of Executive’s employment with Company for any reason.

 

2.          Term of Employment.

 

(a)         Term. The term of this Agreement shall commence on the Closing Date
(the “Commencement Date”) and shall continue for a period of one year (the
“Term”), unless terminated earlier pursuant to Section 2(b). The Term shall
renew automatically for successive one-year periods, unless either party has
given written notice three-months prior to the expiration of the Term that such
party elects not to renew the Term. In the event of non-renewal, this Agreement
and the Executive’s employment hereunder shall terminate automatically at the
close of business on the last day of the Term.

 

(b)         Termination. Notwithstanding anything else contained in this
Agreement, Executive’s employment hereunder shall terminate prior to the end of
the Term upon the earliest to occur of the following:

 

(i)         Death. Immediately upon Executive’s death;

 

(ii)        Termination by Company.

 

(A)        If because of Executive’s Disability (as defined below in Section
2(c)), written notice by Company to Executive that Executive’s employment is
being terminated as a result of Executive’s Disability, which termination shall
be effective on the date of such notice or such later date as specified in
writing by Company;

 

(B)         If for Cause (as defined below in Section 2(d)), written notice by
Company to Executive that Executive’s employment is being terminated for Cause
which termination shall be effective on the date of such notice or such later
date as specified in writing by Company; or

 

(C)         If by Company for reasons other than under Sections 2(b)(ii)(A) or
(B), written notice by Company to Executive that Executive’s employment is being
terminated, which termination shall be effective thirty (30) days after the date
of such notice or such later date as specified in writing by Company.

 

(iii)         Termination by Executive.

 

2

 

 

(A)         If for Good Reason (as defined below in Section 2(e)), written
notice by Executive to Company that Executive is terminating Executive’s
employment for Good Reason and that sets forth the factual basis supporting the
alleged Good Reason, which termination shall be effective thirty (30) days after
the date of such notice; provided that if Company has cured the circumstances
giving rise to the Good Reason, then such termination shall not be effective; or

 

(B)         If without Good Reason, written notice by Executive to Company that
Executive is terminating Executive’s employment, which termination shall be
effective at least thirty (30) days after the date of such notice.

 

Notwithstanding anything in this Section 2(b), Company may at any point
terminate Executive’s employment for Cause prior to the effective date of any
other termination contemplated hereunder.

 

(c)         Definition of “Disability”. For purposes of this Agreement,
“Disability” shall mean Executive’s incapacity or inability to perform
Executive’s duties and responsibilities as contemplated herein for one hundred
twenty (120) days or more within any one (1) year period (cumulative or
consecutive), because Executive’s physical or mental health has become so
impaired as to make it impossible or impractical for Executive to perform the
duties and responsibilities contemplated hereunder. Determination of Executive’s
physical or mental health shall be determined by Company after consultation with
a medical expert appointed by mutual agreement between Company and Executive who
has examined Executive. Executive hereby consents to such examination and
consultation regarding Executive’s health and ability to perform as aforesaid.

 

(d)         Definition of “Cause”. Cause” shall include: (i) Executive’s willful
engagement in dishonesty, illegal conduct or gross misconduct, which is, in each
case, is materially injurious to Company or any affiliate; (ii) Executive’s
deliberate insubordination; (iii) Executive’s substantial malfeasance or
nonfeasance of duty; (iv) Executive’s unauthorized disclosure of confidential
information; (v) Executive’s embezzlement, misappropriation or fraud, whether or
not related Executive’s employment with Company; or (vi) Executive’s breach of a
material provision of any employment, non-disclosure, invention assignment,
non-competition, or similar agreement between Executive and Company. In all
cases, Company shall provide Executive with written notice of the specific
conduct or events that Company believes constitutes Cause and, in case of (ii)
and (iii) above, Executive shall have thirty (30) days to effect a cure of the
claimed conduct or events.

 

3

 

 

(e)         Definition of “Good Reason”. As used herein, a “Good Reason” shall
mean: (i) relocation of Executive’s principal business location to a location
more than fifty (50) miles from Executive’s then-current business location; (ii)
a material diminution in Executive’s duties, authority or responsibilities; or
(iii) a material reduction in the Executive’s Base Salary; provided that (A)
Executive provides Company with written notice that Executive intends to
terminate Executive’s employment hereunder for one of the grounds set forth in
this Section 2(e) within fifteen (15) days of such ground occurring, (B) if such
ground is capable of being cured, the Company has failed to cure such ground
within a period of thirty (30) days from the date of such written notice, and
(C) Executive terminates Executive’s employment within sixty (60) days from the
date of notice. For purposes of clarification, the above-listed conditions shall
apply separately to each occurrence of Good Reason and failure to adhere to such
conditions in the event of Good Reason shall not disqualify Executive from
asserting Good Reason for any subsequent occurrence of Good Reason. For purposes
of this Agreement, “Good Reason” shall be interpreted in a manner, and limited
to the extent necessary, so that it shall not cause adverse tax consequences for
either party with respect to Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”) and any successor statute,
regulation and guidance thereto.

 

3.          Compensation.

 

(a)         Base Salary. Company shall pay Executive a base salary (the “Base
Salary”) at the annual rate of $375,000. The Base Salary shall be payable in
substantially equal periodic installments in accordance with Company’s payroll
practices as in effect from time to time. Company shall deduct from each such
installment all amounts required to be deducted or withheld under applicable law
or under any employee benefit plan in which Executive participates. The Board or
an appropriate committee thereof shall review the Base Salary on an annual
basis.

 

(b)         Annual Performance Bonus. Executive shall be eligible to receive an
annual cash bonus (the “Annual Performance Bonus”), with the target amount of
such Annual Performance Bonus equal to forty percent (40%) of Executive’s Base
Salary in the year to which the Annual Performance Bonus relates, provided that
the actual amount of the Annual Performance Bonus may be greater or less than
such target amount. The amount of the Annual Performance Bonus shall be
determined by the Board or an appropriate committee thereof in its sole
discretion, and shall be paid to Executive no later than January 31st of the
calendar year immediately following the calendar year in which it was earned.
Except as otherwise provided for in this Agreement, Executive must be employed
by Company on the date on which the Annual Performance Bonus is paid in order to
be eligible for, and to be deemed as having earned, such Annual Performance
Bonus. Company shall deduct from the Annual Performance Bonus all amounts
required to be deducted or withheld under applicable law or under any employee
benefit plan in which Executive participates.

 

4

 

 

(c)         Equity. Subject to approval of the Board or an appropriate committee
thereof, Company shall grant Executive on the Commencement Date or as soon as
practicable thereafter pursuant to the terms of the Celsus Therapeutics PLC 2014
Equity Incentive Plan (the “Plan”), a stock option (the “Option”) to purchase
32,543,700 shares of common stock of the Company, at a per share exercise price
equal to the Fair Market Value (as defined in the Plan) of the Company’s common
stock on the date of grant, which Option shall be, to the maximum extent
permissible, treated as an “incentive stock option” within the meaning of
Section 422 of the Code. The Option shall vest ratably on a semi-annual basis
over four (4) years on each anniversary of the Commencement Date, provided that
Executive remains employed by Company on the vesting date; provided, further,
that there is a minimum 25% vesting and, however, that the Option shall vest
fully immediate prior to a Change of Control (as defined below) or upon the
non-renewal of this Agreement. The Option shall be evidenced in writing by, and
subject to the terms and conditions of, the Plan and the Company’s standard form
of stock option agreement, which agreement shall expire ten (10) years from the
date of grant except as otherwise provided in the stock option agreement or the
Plan.

 

(d)         Paid Time Off. Executive may take up to four (4) weeks of paid time
off (“PTO”) per year, to be scheduled to minimize disruption to Company’s
operations, pursuant to the terms and conditions of Company policy and practices
as applied to Company senior executives.

 

(e)         Fringe Benefits. Executive shall be entitled to participate in all
benefit/welfare plans and fringe benefits provided to Company senior executives.
Executive understands that, except when prohibited by applicable law, Company’s
benefit plans and fringe benefits may be amended by Company from time to time in
its sole discretion.

 

(f)         Professional Associations. The Company will pay Executive’s annual
membership fees associated with his membership in the American College of
Physicians.

 

(g)         Reimbursement of Expenses. Company shall reimburse Executive for all
ordinary and reasonable out-of-pocket business expenses incurred by Executive in
furtherance of Company’s business in accordance with Company’s policies with
respect thereto as in effect from time to time. Executive must submit any
request for reimbursement no later than ninety (90) days following the date that
such business expense is incurred. All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement); (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year; (iii) the reimbursement
of an eligible expense shall be made no later than the last day of the calendar
year following the year in which the expense is incurred; and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

 

(h)         Indemnification. Executive shall be entitled to indemnification with
respect to Executive’s services provided hereunder pursuant to English law, the
terms and conditions of Company’s articles of incorporation, Company’s directors
and officers (“D&O”) liability insurance policy and Company’s standard
indemnification agreement for directors and officers as executed by Company and
Executive.

 

5

 

 

4.          Payments Upon Termination.

 

(a)         Definition of Accrued Obligations. For purposes of this Agreement,
“Accrued Obligations” means: (i) the portion of Executive’s Base Salary that has
accrued, including vacation time, prior to any termination of Executive’s
employment with Company and has not yet been paid; and (ii) the amount of any
expenses properly incurred by Executive on behalf of Company prior to any such
termination and not yet reimbursed. Executive’s entitlement to any other
compensation or benefit under any plan of Company shall be governed by and
determined in accordance with the terms of such plans, except as otherwise
specified in this Agreement.

 

(b)         Termination by Company for Cause, by Executive Without Good Reason,
or as a Result of Executive’s Disability or Death. If Executive’s employment
hereunder is terminated by Company for Cause, by Executive without Good Reason,
as a result of Executive’s Disability or death, then Company shall pay the
Accrued Obligations to Executive promptly following the effective date of such
termination and shall have no further obligations to Executive.

 

(c)         Termination by Company Without Cause, by Executive For Good Reason
or Upon Expiration of the Term. In the event that Executive’s employment is
terminated by action of Company other than for Cause, Executive terminates
Executive’s employment for Good Reason or due to non-renewal of the Term, then,
in addition to the Accrued Obligations, Executive shall receive the following,
subject to the terms and conditions described in Section 4(e) (including
Executive’s execution of a release of claims):

 

(i)         Severance Payments. An amount equal to the sum of (x) Executive’s
annual Base Salary at the rate in effect as of the termination date, and (y) the
greater of actual or target Annual Performance Bonus to which Executive may have
been entitled for the year in which Executive’s employment terminates, in each
case less all customary and required taxes and employment-related deductions;
provided that this bonus payment shall not be made in the event the termination
is solely due to non-renewal of the Term the Company. The severance payment
provided for in this Section 4(c)(i) shall be paid over a 12-month period in
accordance with Company’s normal payroll practices (provided such payments shall
be made at least monthly), commencing on the first payroll date following the
date on which the release of claims required by Section 4(e) becomes effective
and non-revocable, but not after sixty (60) days following the effective date of
termination from employment; provided, that if the 60th day falls in the
calendar year following the year during which the termination or separation from
service occurred, then the payments will commence in such subsequent calendar
year; provided, further that if such payments commence in such subsequent year,
the first such installment shall include an amount equal to the payments that
would have been paid if the payments had commenced in the first month following
the termination of employment.

 

6

 

 

(ii)         Benefits Payments. The Company shall pay to Executive an amount
equal to the Company’s share of the premium paid for Executive while Executive
was an active employee for medical insurance coverage under the Company’s health
care plan (the “Healthcare Subsidy”) for a period of twelve (12) months
following Executive’s termination date. The Healthcare Subsidy shall be paid,
less required withholdings, in the same manner and the same time as the payments
under Section 4(c)(i) are paid.

 

Payment of the above described severance payments and benefits are expressly
conditioned on Executive’s execution without revocation of the release of claims
under Section 4(e) and return of Company property under Section 6 and continued
compliance with the Executive’s obligations in the Restrictive Covenant
Agreement (as defined below). In the event that Executive is eligible for the
severance payments and benefits under this Section 4(c), Executive shall not be
eligible for and shall not receive any of the severance payments and benefits as
provided in Section 4(d).

 

(d)         Termination by Company Without Cause or by Executive For Good Reason
Following a Change of Control. In the event that a Change of Control (as defined
below) occurs and within a period of one (1) year following the Change of
Control, either Executive’s employment is terminated other than for Cause, or
Executive terminates Executive’s employment for Good Reason, then, in addition
to the Accrued Obligations, Executive shall receive the following, subject to
the terms and conditions described in Section 4(e) (including Executive’s
execution of a release of claims):

 

(i)         Severance Payment. An amount equal to one and a half times the sum
of (x) Executive’s annual Base Salary at the rate in effect as of the
termination date, and (y) the target Annual Performance Bonus to which Executive
may have been entitled for the year in which Executive’s employment terminates,
in each case less all customary and required taxes and employment-related
deductions. The severance payment provided for in this Section 4(d)(i) shall be
paid over a 18-month period in accordance with Company’s normal payroll
practices (provided such payments shall be made at least monthly), commencing on
the first payroll date following the date on which the release of claims
required by Section 4(e) becomes effective and non-revocable, but not after
sixty (60) days following the effective date of termination from employment;
provided, that if the 60th day falls in the calendar year following the year
during which the termination or separation from service occurred, then the
payments will commence in such subsequent calendar year; provided further that
if such payments commence in such subsequent year, the first such installment
shall include an amount equal to the payments that would have been paid if the
payments had commenced in the first month following the termination of
employment.

 

7

 

 

(ii)         Benefit Payments. The Company shall pay to Executive the Healthcare
Subsidy for a period of eighteen (18) months following Executive’s termination
date. The Healthcare Subsidy shall be paid, less required withholdings, in the
same manner and the same time as the payments under Section 4(d)(i) are paid.

 

Payment of the above described severance payments and benefits are expressly
conditioned on Executive’s execution without revocation of the release of claims
under Section 4(e) and return of Company property under Section 6 and continued
compliance with Executive’s obligations in the Restrictive Covenant Agreement.
In the event that Executive is eligible for the severance payments and benefits
under this Section 4(d), Executive shall not be eligible for and shall not
receive any of the severance payments and benefits as provided in Section 4(c).

 

As used herein, a “Change of Control” shall mean the occurrence of any of the
following events: (A) The approval by shareholders of the Company of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (B) The approval
by the shareholders of the Company of a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets. except if company’s valuation is less
then that at the time of the merger on the 16th September 2015, as calculated
including any prior distribution of funds, dividends or sales proceeds

 

(e)         Execution of Release of Claims. Company shall not be obligated to
pay Executive any of the severance payments or benefits described in this
Section 4 unless and until Executive has executed (without revocation) a timely
release of claims in a form that is acceptable to Company, and which includes
standard and reasonable terms regarding items such as mutual non-disparagement,
confidentiality, cooperation and the like, which must be provided to Executive
within fifteen (15) days following separation from service, and must be
effective and irrevocable prior to the 60th day following Executive’s separation
from service (the “Review Period”), and which shall include a general release of
claims against Company and its affiliated entities and each of their officers,
directors, employees and others associated with Company and its affiliated
entities. If Executive fails or refuses to return such agreement, or revokes the
agreement, within the Review Period, Executive’s severance payments hereunder
and benefits shall be forfeited.

 

(f)         No Other Payments or Benefits Owing. The payments and benefits set
forth in this Section 4 shall be the sole amounts owing to Executive upon
termination of Executive’s employment for the reasons set forth above and
Executive shall not be eligible for any other payments or other forms of
compensation or benefits. The payments and benefits set forth in Section 4 shall
be the sole remedy, if any, available to Executive in the event that Executive
brings any claim against Company relating to the termination of Executive’s
employment under this Agreement.

 

8

 

 

5.          Prohibited Competition And Solicitation. Executive expressly
acknowledges that: (a) there are competitive and proprietary aspects of the
business of Company; (b) during the course of Executive’s employment, Company
shall furnish, disclose or make available to Executive confidential and
proprietary information and may provide Executive with unique and specialized
training; (c) such Confidential Information and training have been developed and
shall be developed by Company through the expenditure of substantial time,
effort and money, and could be used by Executive to compete with Company; and
(d) in the course of Executive’s employment, Executive shall be introduced to
customers and others with important relationships to Company, and any and all
“goodwill” created through such introductions belongs exclusively to Company,
including, but not limited to, any goodwill created as a result of direct or
indirect contacts or relationships between Executive and any customers of
Company. In light of the foregoing acknowledgements and as a condition of
employment hereunder, Executive agrees to execute and abide by Company’s
Confidentiality, Intellectual Property, Non-Competition and Non-Solicitation
Agreement (the “Restrictive Covenant Agreement”).

 

6.          Property and Records. Upon the termination of Executive’s employment
hereunder for any reason or for no reason, or if Company otherwise requests,
Executive shall: (a) return to Company all tangible business information and
copies thereof (regardless how such Confidential Information or copies are
maintained), and (b) deliver to Company any property of Company which may be in
Executive’s possession, including, but not limited to, Blackberry-type devices,
smart phones, laptops, cell phones, products, materials, memoranda, notes,
records, reports or other documents or photocopies of the same.

 

7.          Code Sections 409A and 280G.

 

(a)         In the event that the payments or benefits set forth in Section 4 of
this Agreement constitute “non-qualified deferred compensation” subject to
Section 409A, then the following conditions apply to such payments or benefits:

 

(i)         Any termination of Executive’s employment triggering payment of
benefits under Section 4 must constitute a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before
distribution of such benefits can commence. To the extent that the termination
of Executive’s employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result
of further services that are reasonably anticipated to be provided by Executive
to Company at the time Executive’s employment terminates), any such payments
under Section 4 that constitute deferred compensation under Section 409A shall
be delayed until after the date of a subsequent event constituting a separation
of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h). For purposes of clarification, this Section 7(a) shall not cause
any forfeiture of benefits on Executive’s part, but shall only act as a delay
until such time as a “separation from service” occurs.

 

9

 

 

(ii)         Notwithstanding any other provision with respect to the timing of
payments under Section 4 if, at the time of Executive’s termination, Executive
is deemed to be a “specified employee” of Company (within the meaning of Section
409A(a)(2)(B)(i) of the Code), then limited only to the extent necessary to
comply with the requirements of Section 409A, any payments to which Executive
may become entitled under Section 4 which are subject to Section 409A (and not
otherwise exempt from its application) shall be withheld until the first (1st)
business day of the seventh (7th) month following the termination of Executive’s
employment, at which time Executive shall be paid an aggregate amount equal to
the accumulated, but unpaid, payments otherwise due to Executive under the terms
of Section 4.

 

(b)         It is intended that each installment of the payments and benefits
provided under Section 4 of this Agreement shall be treated as a separate
“payment” for purposes of Section 409A. Neither Company nor Executive shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

 

(c)         Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall be interpreted and at all times administered in a
manner that avoids the inclusion of compensation in income under Section 409A,
or the payment of increased taxes, excise taxes or other penalties under Section
409A. The parties intend this Agreement to be in compliance with Section 409A.
Executive acknowledges and agrees that Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section 409A.

 

(d)         If any payment or benefit Executive would receive under this
Agreement, when combined with any other payment or benefit Executive receives
pursuant to a Change of Control (for purposes of this section, a “Payment”)
would: (i) constitute a “parachute payment” within the meaning of Section 280G
the Code; and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be
either: (A) the full amount of such Payment; or (B) such lesser amount (with
cash payments being reduced before stock option compensation) as would result in
no portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employments taxes, income taxes, and the Excise Tax, results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.

 

10

 

 

8.          General.

 

(a)         Notices. Except as otherwise specifically provided herein, any
notice required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt.

 

Notices to Executive shall be sent to the last known address in Company’s
records or such other address as Executive may specify in writing.

 

Notices to Company shall be sent to:

 

24 West 40th Street, 8th Floor

Attention: Chairman of the Board

 

or to such other Company representative as Company may specify in writing.

 

(b)         Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
parties hereto.

 

(c)         Waivers and Consents. The terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

(d)         Assignment. Company may assign its rights and obligations hereunder
to any person or entity that succeeds to all or substantially all of Company’s
business or that aspect of Company’s business in which Executive is principally
involved. Executive may not assign Executive’s rights and obligations under this
Agreement without the prior written consent of Company.

 

11

 

 

(e)         Governing Law/Dispute Resolution. This Agreement and the rights and
obligations of the parties hereunder shall be construed in accordance with and
governed by the law of the State of New York, without giving effect to the
conflict of law principles thereof. Any legal action or proceeding with respect
to this Agreement shall be brought in the courts of the Supreme Court of the
State of New York, New York County, or of the United States of America for the
Southern District of New York. By execution and delivery of this Agreement, each
of the parties hereto accepts for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts.

 

(f)         Jury Waiver. ANY, ACTION, DEMAND, CLAIM, OR COUNTERCLAIM ARISING
UNDER OR RELATING TO THIS AGREEMENT SHALL BE RESOLVED BY A JUDGE ALONE AND EACH
OF COMPANY AND EXECUTIVE WIAVES ANY RIGHT TO A JURY TRIAL THEREOF.

 

(g)         Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

 

(h)         Entire Agreement. This Agreement, together with the other agreements
specifically referenced herein, embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement shall affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.

 

(i)         Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. For all purposes a signature by fax shall be
treated as an original.

 

[Signature Page to Follow]

 

12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GUR ROSHWALB   CELSUS THERAPEUTICS PLC       /s/Gur Roshwalb   By: /s/ Ray Prudo
Signature     Name: Ray Prudo

Address:

   

Title: Executive Chairman

 

13

 

 

Appendix A

 

Confidentiality, Intellectual Property, Non-Competition and Non-Solicitation
Agreement

 

This Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement (the “Agreement”) is entered into as of _______,
2015, by and between Celsus Therapeutics PLC (the “Company”), and Gur Roshwalb,
an individual (the “Executive”).

 

RECITALS

 

WHEREAS, concurrently upon the execution of this Agreement, the Company and
Executive are entering into that certain Executive Employment Agreement under
which Executive shall continue to be employed by the Company; and

 

WHEREAS Executive acknowledges that: (i) there are competitive and proprietary
aspects of the business of Company; (ii) during the course of Executive’s
employment, Company has furnished, disclosed and/or made available and shall
furnish, disclose and/or make available to Executive confidential and
proprietary information and may have provided and may provide Executive with
unique and specialized training; (iii) such Confidential Information and
training have been developed and shall be developed by Company through the
expenditure of substantial time, effort and money, and could be used by
Executive to compete with Company; and (iv) in the course of Executive’s
employment, Executive was introduced and shall be introduced to customers and
others with important relationships to Company, and any and all “goodwill”
created through such introductions belongs exclusively to Company, including,
but not limited to, any goodwill created as a result of direct or indirect
contacts or relationships between Executive and any customers of Company; and

 

WHEREAS, in light of the foregoing acknowledgements the Company requires that
Executive make certain proprietary information, invention assignment,
non-compete and non-solicitation commitments as a condition to the continuation
of his employment;

 

THEREFORE, in consideration of Executive’s continued employment with the
Company, and the compensation received by Executive from the Company, from time
to time, Executive and Company hereby agree as follows:

 

1.   Definitions. For purposes of this Agreement, the following terms are
defined as follows:

 

1.1.          “Affiliate” of the Company means an entity that, directly or
indirectly, controls, is controlled by, or is under common control with the
Company.

 

14

 

 

1.2.          "Company Intellectual Property" means Intellectual Property Rights
created, conceived, conducted, developed, reduced to practice, compiled,
written, authored, made and/or produced by Executive (whether jointly or alone),
whether prior to or during the course of Executive employment with the Company,
whether or not during working hours, and/or conceived, conducted, developed,
reduced to practice, compiled, written, authored, made and/or produced by
Executive, prior to, during the term of Executive's employment or thereafter
using Company's premises, intellectual property (including without limitation
Company Intellectual Property) materials, products, and/or resources, all
whether or not recorded in material form.

 

1.3.          “Confidential Information” any and all information, data,
materials, Know-How and Documents in whatever form, including but not limited to
technical and scientific information, data, information regarding research and
development related to actual or anticipated products, laboratory records,
analytical and quality control data, trial data, case report forms, data
analyses, reports or summaries and information contained in submissions to, and
information from regulatory authorities', inventions, whether patentable or
non-patentable, discoveries, conceptions, intellectual property rights, data
rights, records, results, formulations, methods, processes, techniques,
compilation, program, devices, systems, compounds, innovations, designs,
drawings, sketches, diagrams, formulas, computer files, product definitions,
product research, manuals, selection processes, data, methods of manufacture,
planning processes, trade secrets, business secrets, business plans, copyrights,
proprietary information, customer lists, names of customers, list of suppliers,
marketing plans, strategies, forecasts, business forecasts, processes, finances,
costing, sales, prices, terms of payment, details of employees and officers and
of the remuneration and other benefits paid to them, improvements and any other
data related to the business or affairs of Company, its Affiliates and/or their
respective customers, including customers with whom Company is negotiating,
which is: (i) disclosed by or on behalf of Company, Affiliates and/or their
respective customers to Executive; (ii) was or may be otherwise acquired by
Executive during his employment with the Company; and/or (iii) was and/or may be
generated and/or developed by Executive as a result of: (a) use by Executive of
any Confidential Information of the Company, its Affiliates and/or their
respective customers; and/or (b) Executive's employment by Company, all whether
or not in the case of documents or other written materials or any materials in
electronic format they are or were marked as confidential and whether or not, in
the case of other information, such information is identified or treated by the
Company or any of its Affiliates as being confidential.

 

1.4.          "Documents" means documents, records, notebooks, results,
agreements, calculations in each case whether electronic or in hard copy.

 

15

 

 

1.5.          “Inventions” means all Know-How, Documents and business methods,
inventions, discoveries, formulas, ideas, results, records, concepts, processes,
techniques, developments, improvements, innovations, new uses, derivatives,
processes, procedures formulae, models, assays prototypes, methods, designs,
techniques, compounds, conceptions, results, data, data rights, know how,
materials, records, documentation, technology, products, works of authorship,
laboratory records, analytical and quality control data, trial data, case report
forms, data analyses, reports or summaries, all whether or not patentable,
copyrightable or capable of registration, and whether or not recorded in any
medium.

 

1.6.          "Intellectual Property Rights" means patents, Inventions,
copyright and related rights, trade marks, trade names, service marks and domain
names, rights in get-up, goodwill, rights to sue for passing off, design rights,
semi-conductor topography rights, database rights, confidential information,
moral rights, proprietary rights, data rights, enforcement rights, royalty
rights and any other intellectual property rights in each case whether
registered or unregistered and including all applications or rights to apply
for, and renewals or extensions of such rights and all similar or equivalent
rights or forms of protection which subsist or will subsist now or in the future
in any part of the world.

 

1.7.          "Know How" means a package of expertise, practical information or
skills, resulting from experience and testing relating to any inventions,
formulae, designs, drawings, procedures or methods.

 

2.   Confidential Information. Executive hereby covenants and undertakes as
follows:

 

2.1.          Nondisclosure of Confidential Information.  Executive shall not at
any time during his employment nor at any time after its termination except for
the benefit of the Company or its Affiliates, directly or indirectly use or
assist a third party to use; divulge, disclose, publish, transfer or
communicate; and/or permit or cause any unauthorized disclosure of any
Confidential Information relating to the Company, its Affiliates, and/or their
respective customers, prospective customers or suppliers. Notwithstanding any
other provision of this agreement, Executive may communicate with the government
about possible legal violations without violating the provisions of the
Agreement.

 

2.2.          The restrictions in clause do not apply to:

 

2.2.1.          any disclosure required for the proper performance of the
Executive's duties during his employment or as authorized by the Company's Board
of Directors;

 

2.2.2.          any disclosure made to any person authorized by the Company to
possess the relevant information;

 

2.2.3.          any information or knowledge that was known to the Executive
prior to the commencement date of his employment; or

 

2.2.4.          any information which becomes available to the public generally
otherwise than through the default of the Executive.

 

16

 

 

2.3.          Any and all Confidential Information, Documents and Company
Intellectual Property including, without limitation, lists of customers and
suppliers, employees correspondence, documents, computer and other discs and
tapes, data listings, codes, designs and drawings and other documents and
materials whatsoever in Executive's possession or under Executive's control and
whether or not made or created by Executive, relating to the business and/or the
financial affairs of the Company, its Affiliates, and/or their respective
agents, customers, prospective customers and/or suppliers, are and shall remain
the exclusive property of the Company or its relevant Affiliate; will be handed
over by Executive to the Company on demand and, in any event, immediately on the
termination of Executive's employment and Executive will certify that all such
property has been so handed over; and will on demand and, in any event,
immediately on the termination of Executive's employment, will be permanently
deleted from any computer system in Executive's possession or under Executive's
control.

 

3.   Intellectual Property

 

3.1.          The parties acknowledge that Executive may have created in the
past and/or may create in the future Inventions (alone or jointly), prior to,
during the course of Executive's employment with the Company and/or thereafter
and that Executive has a special obligation to further the interests of the
Company in relation to such Inventions. Executive shall, promptly following
creation, disclose to the Company all such Inventions and works embodying
Company Intellectual Property.

 

3.2.          All rights, title and interests in and to the Company Intellectual
Property shall be solely and exclusively owned by the Company. Executive
acknowledges and agrees that any and all such Company Intellectual Property,
including any marketing, advertising and promotional materials, and other works
of authorship, are “works made for hire” for purposes of the Company’s rights
under copyrights laws. Executive hereby assigns and undertakes to assign to the
Company any and all rights, title and interests he may have or acquire in such
Company Intellectual Property, without any further remuneration or
compensation.       

 

3.3.          During the period in which the Executive is employed by the
Company and/or otherwise provides services to the Company, and after termination
of such period, the Executive will:

 

3.3.1.          Upon the request of the Company, to execute all such documents,
both during and after his employment, as the Company may require to vest in the
Company all right, title and interest pursuant to this Agreement;

 

3.3.2.          to provide all such information and assistance and do all such
further things as the Company may require to enable it to protect, maintain and
exploit the Company Intellectual Property to the best advantage, including
(without limitation), at the Company's request, applying for the protection of
Inventions throughout the world;

 

17

 

 

3.3.3.          to assist the Company in applying for the registration of any
registerable Company Intellectual Property, enable it to enforce the Company
Intellectual Property against third parties and to defend claims for
infringement of third party Intellectual Property Rights;

 

3.3.4.          not to apply for the registration of any Company Intellectual
Property in the United States or any other part of the world without the prior
written consent of the Company; and

 

3.3.5.          to treat all Company Intellectual Property as Company's
Confidential Information unless the Company has consented in writing to its
disclosure by Executive.

 

3.4.          Executive hereby irrevocably appoint the Company as Executive's
attorney in his name to sign, execute, do or deliver on Executive's behalf any
deed, document or other instrument and to use Executive name for the purpose of
giving full effect to this Section 3.

 

4.   Additional Undertakings and Representations

 

4.1.          The Executive has not and shall not disclose to the Company or
induce the Company to use any Inventions and/or confidential information
belonging to any third party.

 

4.2.          The Executive hereby represents and warrants that he has no
continuing obligations with respect to assignment or disclosure of Confidential
Information and/or Company Intellectual Property to any previous employers or
other person. The Executive further certifies that he does not claim any
previous unpatented or non-published inventions or expressions, respectively,
within the scope of this Agreement.

 

4.3.          The Executive represents and warrants that the consummation by him
of the transactions described herein will not result in or constitute any of the
following: a breach of any term or condition of this Agreement; a default or an
event that, with notice or lapse of time or both, would constitute a default,
breach or violation of any agreement, instrument or arrangement to which the
Executive is a party or an event that would permit any third party to terminate
an agreement or to accelerate the maturity of one of the duties or obligations
owed to it by the Executive.

 

4.4.          Executive and the Company agree that it is important for any
prospective employer to be aware of this Agreement, so that disputes concerning
this Agreement can be avoided in the future.  Therefore, the Executive agrees
that, following termination of employment with the Company, the Company may
forward a copy of this Agreement to any future prospective or actual employer,
and the Executive releases the Company from any claimed liability or damage
caused to the Executive by virtue of the Company’s act in making that
prospective or actual employer aware of this Agreement.

 

18

 

 

5.   Covenant not to Compete; Non-Solicitation.

 

5.1.          As the CEO of the Company, the Executive had and will continue to
have access to the Company’s most sensitive and commercially valuable
Confidential Information. The Executive hereby covenants that the Executive
shall not, for a period of twelve (12) months after the termination of the
Executive’s employment (the "Restricted Period"), do any of the following
directly or indirectly without the prior written consent of the Company in its
sole discretion:

 

5.1.1.          engage or participate, directly or indirectly, in any business
activity defined as involving C5 complement inhibitors which is in direct
competition with the business of the Company as conducted during the term of the
Executive’s Employment and/or as to Executive's knowledge is to be carried out
by the Company and/or by any of its Affiliates at any time during the Restricted
Period (collectively the "Business");

 

5.1.2.          become an employee, agent, distributor, consultant or other
service provider to any person or entity engaged in a business that is
competitive with the Business of the Company;

 

5.1.3.          influence or attempt to influence any customer or potential
customer of the Company to terminate or modify any written or oral agreement or
course of dealing with the Company and/or any of its Affiliates; or

 

5.1.4.          influence or attempt to influence any person to terminate or
modify its employment, consulting, agency, distributorship or other arrangement
with the Company and/or any of its Affiliates.

 

5.2.          The Executive acknowledges that the Executive has carefully read
and considered the provisions of this Section 5. The Executive acknowledges that
the foregoing restrictions may limit the Executive’s ability to earn a
livelihood in a business similar to the Company’s business, but the Executive
nevertheless acknowledges that he has received, and will receive, sufficient
consideration and other benefits in connection with the Executive’s employment
with the Company to justify such restrictions, which restrictions the Executive
does not believe would prevent the Executive from earning a living in businesses
that are not competitive with the Company’s business and without otherwise
violating the restrictions set forth herein.

 

19

 

 

6.   General Provisions.

 

6.1.          The Executive acknowledges that the Company and any person,
corporation, partnership or other entity affiliated with the Company will suffer
immediate and irreparable harm as a result of any violation, breach or
threatened breach of this Agreement by the Executive. The Company shall be
entitled, and the Executive hereby consents to the issuance in any court of
competent jurisdiction, with or without notice, and in addition to any other
remedy, including damages, which may be available at law or in equity, to
temporary, preliminary and permanent orders and injunctions, without bond or
undertaking, restraining and enjoining such breach or violation by the Executive
and any other person, corporation, partnership or other entity including their
officers, directors, shareholders, employers, servants or agents who may be
acting in concert with the Executive or to whom such Company Confidential
Information may have been disclosed. If the Company is successful in any legal
action seeking enforcement of this Agreement or damages relating thereto it
shall be entitled to reimbursement of its out-of-pocket expenses, including
reasonable legal fees and disbursements, in connection therewith.

 

6.2.          Executive acknowledges that:  (i) this Agreement has been
specifically bargained between the parties and reviewed by Executive, (ii)
Executive has had an opportunity to obtain legal counsel to review this
Agreement, and (iii) the covenants made by and duties imposed upon Executive
hereby are fair, reasonable and minimally necessary to protect the legitimate
business interests of the Company, and such covenants and duties will not place
an undue burden upon Executive’s livelihood in the event of termination of
Executive’s employment by the Company and the strict enforcement of the
covenants contained herein.

 

6.3.          Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt.

 

Notices to Executive shall be sent to the last known address in Company’s
records or such other address as Executive may specify in writing.

 

Notices to Company shall be sent to:

24 West 40th Street, 8th Floor

Attention: Chairman of the Board

 

or to such other Company representative as Company may specify in writing.

 

6.4.          This Agreement may be altered, amended or modified only in
writing, signed by both of the parties hereto. 

 

20

 

 

6.5.          Headings included in this Agreement are for convenience only and
are not intended to limit or expand the rights of the parties
hereto.  References to Sections herein shall mean sections of the text of this
Agreement, unless otherwise indicated.

 

6.6.          This Agreement and the rights and duties set forth herein may not
be assigned by Executive without the express written consent of the Company.  

 

6.7.          If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and
such invalid or unenforceable provision shall be construed in a manner so as to
give the maximum valid and enforceable effect to the intent of the parties
expressed therein.

 

6.8.          The waiver by either party of the breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by either party.

 

6.9.          The rights and obligations under this Agreement shall survive the
termination of Executive's employment and/or the termination of this Agreement,
for aby reason, and shall remain in full force and effect thereafter.

 

6.10.        This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the law of the
State of New York, without giving effect to the conflict of law principles
thereof. Any legal action or proceeding with respect to this Agreement shall be
brought in the courts of the Supreme Court of the State of New York, New York
County, or of the United States of America for the Southern District of New
York. By execution and delivery of this Agreement, each of the parties hereto
accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts.

 

6.11.        Jury Waiver. ANY, ACTION, DEMAND, CLAIM, OR COUNTERCLAIM ARISING
UNDER OR RELATING TO THIS AGREEMENT SHALL BE RESOLVED BY A JUDGE ALONE AND EACH
OF COMPANY AND EXECUTIVE WAIVES ANY RIGHT TO A JURY TRIAL THEREOF.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

GUR ROSHWALB   CELSUS THERAPEUTICS PLC           By:   Signature   Name:
Address:  

Title:

 

21

 